IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ERICA NICOLE THOMAS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-0819

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 24, 2014.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Erica Nicole Thomas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking belated appeal is denied on the merits.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.